Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record (e.g. US 20070284627 A1) a display substrate, comprising: a base substrate, and a plurality of gate lines, a plurality of data lines, a plurality of common electrode lines and a plurality of common electrodes on the base substrate, wherein the plurality of gate lines and the plurality of data lines intersect to define a plurality of pixel areas; the plurality of common electrodes are located in the plurality of pixel areas in a one-to-one correspondence; an extending direction of the plurality of grid lines is parallel to an extending direction of the plurality of common electrode lines, the plurality of gate lines and the plurality of common electrode lines are alternately arranged one by one. The prior art of record does not teach nor suggest, in combination with the limitations above, wherein each of the common electrode lines comprises a plurality of target wire segments and non-target wire segments, each of the target wire segments is a wire segment where the common electrode line and one data line intersect, and the non-target wire segments are wire segments on the common electrode line except the target wire segments; and for each of the common electrode lines, a distance between any position point on the target wire segment and a target gate line is less than a distance between the non-target wire segment and the target gate line, the target gate line being a gate line that is most proximal to the common electrode line, and common electrodes located on both sides of the target gate line and adjacent to the target gate line are connected to the common electrode line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871